Citation Nr: 1205784	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  96-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

On several prior occasions, most recently in September 2008, this appeal was remanded to the RO for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran initially claimed entitlement to service connection for PTSD; however, given the appellant's contentions and the evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not participate in combat during military service.  

2.  Credible evidence corroborating the Veteran's claimed in-service stressors has not been presented.  

3.  Competent medical evidence has not been presented indicating onset of a psychiatric disability during military service or within a year thereafter.  


CONCLUSION OF LAW

The Veteran does not have PTSD, or any other psychiatric disability, which was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2001, July 2001, August 2001, September 2005, September 2006, August 2007, and August 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, a November 2007 supplemental statement of the case provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the June 1995 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in September 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claim for a psychiatric disability.  The Board finds, however, that the record, which does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson [20 Vet. App. 79 (2006)], in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented indicating a stressor event or onset of a psychiatric disability during service, as will be discussed in greater detail below.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  Although the Veteran has claimed PTSD, the Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the present case, review of the record indicates diagnoses of several psychiatric disabilities, to include PTSD and depression.  Thus, his service connection claim will be broadly construed as a claim for service connection for any psychiatric disability, to include PTSD.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. § 3.384 was added to further define "psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. § 3.384 (effective August 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary, however, may rebut such a presumption.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the appellant have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines the appellant engaged in combat with the enemy and his alleged stressor is combat related, then the lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.   Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the U.S. Court of Appeals for Veterans Claims (Court) stated, "If the Veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.  

The Veteran's DD Form 214 is negative for award of the Combat Infantryman's Badge, Purple Heart Medal, or similar decoration indicative of participation of combat.  The Board notes that the Veteran's service records confirm military service in Korea for approximately one year and four months.  The Veteran did not arrive in Korea until 1954, however, after the July 1953 signing of the Korean Armistice Agreement, meaning he did not directly participate in the combat operations of the Korean Conflict.  Thus, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  Additionally, the Board does not find the Veteran qualifies for the modified evidentiary requirements of 38 C.F.R. § 3.304(f)(3), as revised.  

The Veteran has reported several stressors during military service.  He stated that on one occasion, he was on patrol by himself when he was captured by two North Korean soldiers; however, he managed to escape after approximately 30 minutes.  On another occasion, he stated, he was near a three-quarter ton Army truck which exploded, killing a fellow soldier.  According to a January 1998 clinical notation, the Veteran also reported being attacked during a race riot during service, and a friend of his was injured.  

The Veteran's service treatment records are not of record, and are presumed to have been destroyed as the result of a 1973 fire at the National Personnel Records Center (NPRC).  In cases where the service treatment records are presumed destroyed, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In April 1994, the Veteran was hospitalized at a VA medical center for treatment of homicidal ideations following a robbery.  A history of drug and alcohol abuse was noted.  He denied any psychotic symptoms, but was diagnosed with major depression, alcohol and drug abuse, and a borderline personality disorder.  He stated he first experienced a depressive episode at age 20.  In August 1994, the Veteran told a VA examiner that he first experienced depression in 1959, and was treated by a private psychiatrist at that time.  

The Veteran was afforded a VA medical examination in September and October 1995, at which time he reported being exposed to combat while serving in Korea.  He stated he witnessed a vehicle blow-up, and he was briefly captured by North Korean troops.  PTSD and depression were diagnosed.  

In September 1996, a private physician, Ted L. Welton, M.D., submitted a written statement in which he recounted serving as the Veteran's attending physician from approximately 1960 to 1992.  When he first treated the Veteran in 1960, he was using a medication, Marsalid, which Dr. Welton thought was an anti-depressant medication.  This medication was later changed to Imipramine.  Dr. Welton referred the Veteran to a psychiatrist at that time.  

Subsequent VA treatment records confirm that the Veteran has received ongoing medical treatment, to include psychiatric treatment, up to the present time.  His psychiatric diagnoses have included PTSD and major depressive disorder.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, claimed as PTSD and/or depression.  Regarding first the Veteran's claimed PTSD, the Board finds no credible corroborative or supporting evidence verifying the Veteran's claimed stressors, and attempts to obtain corroboration of these stressors were unsuccessful.  VA contacted the U.S. Army and Joint Services Records Research Center, the National Archives and Records Administration, the U.S. Army Combat Readiness and Safety Center, and the National Personnel Records Center; however, none of these agencies were able to corroborate the Veteran's reported stressors.  Likewise, the Board is unable to accept the various current diagnoses of PTSD as confirmation of his reported stressors; because the Veteran did not participate in combat, his alleged stressors may not be accepted based on his testimony alone.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Therefore, service connection for PTSD is not warranted.  

Considering next entitlement to service connection for a psychiatric disability other than PTSD, the Board notes that the Veteran has reported onset of a psychiatric disability, claimed as depression, during or shortly after military service.  The first records confirming diagnosis of or treatment for a psychiatric disability date to 1993, approximately 35 years after the Veteran's service separation.  According to the aforementioned September 1996 statement from Dr. Welton, the Veteran was taking an anti-depressant when Dr. Welton became his treating physician in 1960.  The Board notes that Dr. Welton did not actually diagnose depression in his statement; he merely reported that the Veteran was using a medication Dr. Welton thought to be an antidepressant when he first began treating the Veteran in 1960.  Thereafter, Dr. Welton only referred the Veteran to a psychiatrist.  Therefore, the Board does not find this statement to amount to a competent diagnosis of a psychiatric disability in 1960, or any year prior.  Even if depression or another psychiatric disability was diagnosed at that time, this diagnosis would nevertheless be three years after service separation, and would not establish onset therein.  

As noted above, the first confirmed diagnosis of a psychiatric disability dates to 1993, over 35 years after service, when the Veteran was first hospitalized for depression, PTSD, and alcohol abuse.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

During the pendency of this appeal, the Veteran has repeatedly alleged that his current depression and PTSD began during military service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Board concedes that the Veteran is competent to testify regarding such observable symptomatology as his experiences and moods during military service and thereafter, his allegations are not supported by the medical record, which reflects only confirmed treatment for a psychiatric disability many years after service separation.  Additionally, psychiatric disabilities are complex disorders which require expert knowledge regarding issues of causation and diagnosis, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, to include PTSD and depression.  Competent evidence has not been presented linking any current psychiatric disability to any disease or injury incurred during military service, or establishing onset of such a disorder within a year thereafter.  Additionally, the preponderance of the evidence suggests a current diagnosis of PTSD is not warranted.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric disability, claimed as PTSD, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


